EXHIBIT 10.4

SUPPLEMENT NO. 2  dated as of March 6, 2007 (the “Supplement”), to the Pledge
Agreement dated as of November 29, 2005 (as heretofore amended, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) by and among CANO
PETROLEUM, INC., a Delaware corporation (“Borrower”), each other party signatory
hereto (together with the Borrower, the “Pledgors” and individually, each a
“Pledgor”) and Union Bank of California, N.A. as collateral trustee (in such
capacity, the “Collateral Trustee”) under the Collateral Trust Agreement (as
hereinafter defined) for the benefit of the Secured Parties (as hereinafter
defined).

RECITALS

A.            Reference is made to the following documents related to extension
of credit to the Borrower:

(i)            that certain Credit Agreement dated as of November 29, 2005 (as
heretofore and hereafter amended, restated or otherwise modified from time to
time, the “Senior Credit Agreement”) by and among the Borrower, the lenders
party thereto from time to time (the “Senior Lenders”), and Union Bank of
California, N.A., as administrative agent for such Senior Lenders (the “Senior
Agent”); and

(ii)           those Hedge Contracts (as defined in the Senior Credit Agreement)
that the Borrower or any of its Subsidiaries may from time to time enter into
one or more with a Senior Lender or one of their Affiliates (a “Swap
Counterparty”, and together with the Collateral Trustee, the Senior Agent, the
Issuing Lender, and the Senior Lenders, the “Secured Parties”).

B.            In connection with the Senior Credit Agreement, the Senior Agent,
the Senior Lenders, the Collateral Trustee, the Borrower, and other parties
thereto, have entered into that certain Collateral Trust and Intercreditor
Agreement dated as of even date herewith (as it may be amended, restated, or
otherwise modified from time to time, the “Collateral Trust Agreement”), to
among other things, appoint the Collateral Trustee as collateral trustee for all
of the Secured Parties under the security documents executed in connection with
the Senior Credit Agreement, including the Pledge Agreement, and set forth the
rights and remedies of the Secured Parties with respect thereto.

C.            The Borrower and the other Pledgors have entered into the Pledge
Agreement in order to induce the Lenders to make Advances and the Issuing Lender
to issue Letters of Credit.  The Borrower, as the equity holder of a new
Subsidiary that was not in existence on the date of the Senior Credit Agreement,
wishes to enter into this Supplement to pledge the equity interest in such new
Subsidiary as additional Pledged Collateral.  The Borrower is executing this
Supplement in accordance with the requirements of the Credit Agreement to
supplement its Pledged Collateral under the Pledge Agreement in order to induce
the Lenders to make additional Advances and the Issuing Lender to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.

D.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement and the
Senior Credit Agreement.

Accordingly, the Collateral Trustee and the Pledgors agree as follows:


--------------------------------------------------------------------------------


 

SECTION 1.           The Borrower by its signature below (a) reaffirms all the
terms and provisions of the Pledge Agreement applicable to it as a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct on and as of
the date hereof in all material respects.  The Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2.           The Borrower hereby agrees that the term “Pledged Shares”
as used in the Pledge Agreement is hereby supplemented to include all of the
interests listed in the attached Schedule 2.02(c).  In furtherance of the
foregoing, as security for the payment and performance in full of the Secured
Obligations, the Borrower does hereby create and grant to the Collateral
Trustee, its successors and assigns, for the benefit of the Secured Parties,
their successors and assigns, a continuing security interest in and lien on all
of the Borrower’s right, title and interest in and to the Pledged Collateral (as
defined in the Pledge Agreement and as supplemented and amended hereby) of the
Borrower.

SECTION 3.           The Borrower represents and warrants to the Collateral
Trustee and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

SECTION 4.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Collateral Trustee shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the Pledgors and the Collateral
Trustee.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 5.           Each Pledgor hereby represents and warrants that (a) set
forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and
correct schedules of all its Membership Interests, Partnership Interests and
Pledged Shares, as each term is defined in the Pledge Agreement, and (b) set
forth on Schedule 3 attached hereto are its respective sole jurisdiction of
formation, type of organization, its federal tax identification number and the
organizational number, and all names used by it during the last five years prior
to the date of this Supplement.

SECTION 6.           Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

SECTION 7.           THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT
THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY

2


--------------------------------------------------------------------------------


 

PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF TEXAS.

SECTION 8.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.           All communications and notices hereunder shall be in
writing and given as provided in the Pledge Agreement.

SECTION 10.         The Borrower agrees to reimburse the Collateral Trustee for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[SIGNATURES PAGES FOLLOW]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and the Collateral Trustee have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

PLEDGORS:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

 

Chief Executive Officer

 

 

 

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

 

 

 

Each by:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

By:

/s/ Kimberly Coil

 

 

Kimberly Coil

 

 

Vice President

 

4


--------------------------------------------------------------------------------


Exhibit 10.4

Schedules
Supplement No. 2
to the Pledge Agreement

PLEDGED COLLATERAL

SCHEDULE 2.02(A)

 

 

 

Type of Membership

 

% of Membership

 

Pledgor

 

Issuer

 

Interest

 

Interest Owned

 

Cano Petroleum, Inc.

 

Pantwist, LLC

 

Limited liability

 

100%

 

 

SCHEDULE 2.02(B)

 

 

 

Type of Partnership

 

% of Partnership

Pledgor

 

Issuer

 

Interest

 

Interest Owned

W.O. Energy of Nevada, Inc.

 

W.O. Operating Company, Ltd.

 

Limited Partnership Interest

 

95% Limited Partnership Interest

W.O. Energy of Nevada, Inc.

 

W.O. Production Company, Ltd.

 

Limited Partnership Interest

 

95% Limited Partnership Interest

WO Energy, Inc.

 

W.O. Operating Company, Ltd.

 

General Partnership Interest

 

5% General Partnership Interest

WO Energy, Inc.

 

W.O. Production Company, Ltd.

 

General Partnership Interest

 

5% General Partnership Interest

 

SCHEDULE 2.02(C)

 

 

 

 

 

Number

 

 

 

 



 

 

 

 

 

 of

 

% of Shares

 

Certificate

Pledgor

 

Issuer

 

Type of Shares

 

Shares

 

Owned

 

No.

Cano Petroleum, Inc.

 

Square One Energy, Inc.

 

Common Stock

 

1,500

 

100%

 

4

Cano Petroleum, Inc.

 

Ladder Companies, Inc.

 

Common Stock

 

1,000

 

100%

 

7

Cano Petroleum, Inc.

 

W.O. Energy of Nevada, Inc.

 

Common Stock

 

1,200

 

100%

 

5

W.O. Energy of Nevada, Inc.

 

WO Energy, Inc.

 

Common Stock

 

1,100

 

100%

 

6

Cano Petroleum, Inc.

 

Cano Petro of New Mexico, Inc.

 

Common Stock

 

100

 

100%

 

1

 

 

Schedules 2.02(a), 2.02(b) and 2.02(c)


--------------------------------------------------------------------------------


SCHEDULE 3

PLEDGOR INFORMATION

Pledgor:

 

Cano Petroleum, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Delaware

 

 

 

Type of Organization:

 

Corporation

 

 

 

Organizational Number:

 

3664494

 

 

 

Federal Tax Identification Number:

 

77-0635673

 

 

 

Prior Names:

 

Huron Ventures, Inc.

 

 

 

 

 

 

Pledgor:

 

W.O. Energy of Nevada, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Nevada

 

 

 

Type of Organization:

 

Corporation

 

 

 

Organizational Number:

 

C20757-1996-001

 

 

 

Federal Tax Identification Number:

 

88-0369151

 

 

 

Prior Names:

 

None.

 

 

 

 

 

 

Pledgor:

 

WO Energy, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

Corporation

 

 

 

Organizational Number:

 

113518200

 

 

 

Federal Tax Identification Number:

 

75-2303966

 

 

 

Prior Names:

 

None.

 

 

 

 

Schedule 3


--------------------------------------------------------------------------------